Decree of the Surrogate’s Court of Kings county and order entered on reargument unanimously affirmed, with costs to respondent, payable out of the fund directed in the decree to be accounted for in the estate of the husband, Emanuel Green Valverde. We agree with the conclusions reached by the learned surrogate without fully concurring in the reasoning of the opinions. We affirm on the authority of Dunn v. New Amsterdam Casualty Co. (141 App. Div. 478); Matter of Hammer (101 Misc. 351); St. John v. Andrews Institute (191 N. Y. 254, 275). Present — Lazansky, P. J., Young, Hagarty, Scudder and Davis, JJ. [148 Misc. 49, 347.]